Citation Nr: 1611437	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  09-12 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for low back disorder.

2.  Entitlement to service connection for acid reflux, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a skin disorder of the hands.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran served with the U.S. Army Reserve and had an initial period of active duty for training from August 1983 to October 1983.  Thereafter, he had active military service from February 2003 to April 2004, during which he served in Southwest Asia (Iraq and Kuwait) from April 2003 to March 2004, and May 2009 to June 2010, during which he served in Afghanistan from June 2009 to May 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which, in relevant part, denied service connection for PTSD, acid reflux, a lower back condition and a skin condition, both hands.  The Veteran disagreed with these denials of service connection, and he perfected an appeal as to those issues.  Thereafter, in a November 2014 rating decision, the RO granted service connection for PTSD.  

The Veteran appeared and testified at a Board hearing held at the RO before the undersigned Veterans Law Judge in January 2016.  A copy of the transcript of this hearing has been associated with the claims file.  A review of the transcript demonstrates that the Veterans Law Judge complied with the requirements set forth in Bryant v. Shinseki, 23 Vet. App. 488, 491-93 (2010).

The issues of service connection for a low back disorder and acid reflux are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




FINDING OF FACT

The Veteran's skin disorder of the hands, diagnosed as xerosis, is not related to his military service; nor was it aggravated during any period of active duty.


CONCLUSION OF LAW

A skin disorder of the hands was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance Requirements

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  A standard July 2007 letter satisfied the duty to notify provisions.

With respect to VA's duty to assist, all efforts have been made to obtain relevant, identified and available evidence, and VA has notified the Veteran of any evidence that could not be obtained.  38 U.S.C.A. § 5103A(b)(1).  Neither the Veteran nor his representative has contended otherwise.  VA, therefore, has made every reasonable effort to obtain all records relevant to the Veteran's claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  VA did not obtain a medical examination in relation to this claim for service connection because there is no competent evidence that the Veteran's skin disorder of the hands is the result of any event, injury or disease in service.  38 C.F.R. § 3.159(c)(4)(i)(C). 

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

II.  Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet. App. 247 (1999).  For chronic diseases listed in 38 C.F.R. § 3.309(a) the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir. 2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service. 

38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When analyzing lay evidence, the Board should assess the evidence and determine whether the disability claimed is of the type for which lay evidence is competent.  See Davidson, 581 F.3d at 1313; Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.   38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Nevertheless, when, after considering all the evidence, a reasonable doubt arises regarding a determinative issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

On his VA Form 9 and at the January 2016 Board hearing, the Veteran set forth that the onset of the skin disorder on his hands was during his service in Iraq and was the result of exposure to the extreme dry heat and to fuel when gassing up the trucks he drove.  He testified that sometimes he gets little white spots and bumps on his hands and that he uses lotion for this condition but he does not know the diagnosis.  

Despite the Veteran's reports of an onset of his skin disorder of the hands during his service in Iraq, the service treatment records do not show any complaints or reports of any skin problems during such service.  Post-Deployment Health Assessments completed in January and March of 2004 do not show any complaints of a skin problem involving the Veteran's hands.  Moreover, on the March 2004 assessment, he specifically checked "No" to having "Skin diseases or rashes."  On examination in July 2005, the Veteran failed to report having any skin disorder of the hands.   In addition, a May 2009 Pre-Deployment Health Assessment shows the Veteran denied having any medical problems at that time and examination of the Veteran did not identify any skin disorder of the hands.  Consequently, the contemporaneous medical evidence does not support the Veteran's contention that the onset of his skin disorder of the hands was during any his period of active duty in Iraq.  

Furthermore, VA treatment records show the Veteran first complained of having dryness of both hands in August 2006, over two years after his return from Iraq.  At that time, he reported the dryness had started a year before.  Examination showed xerosis of the hands, and the Veteran was prescribed Eucerin Intensive Repair lotion.  Subsequent treatment records show continued treatment.  These treatment records show neither treatment for a skin disorder of the hands shortly after the Veteran's return from Iraq nor a report of onset either in Iraq or shortly after his return.  Consequently, the Board also finds that these contemporaneous treatment records fail to support the Veteran's contention that the onset of his skin disorder was during his service in Iraq.

Therefore, the only evidence to support the Veteran's contention that the onset of his skin disorder of the hands was during his period of active duty in Iraq is his own statements made in support of his claim for VA service-connected compensation.  The Board finds, however, that the inconsistencies between the Veteran's statements made in support of his claim for service-connected compensation and the contemporaneous medical evidence reduces the credibility of his statements, as does the inherent bias in those statements caused by the fact they were made in an effort to obtain monetary compensation.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the contemporary medical evidence against lay statements.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, and consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996), superseded in irrelevant part by statute, VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  Hence the Board finds that the inconsistencies in the evidence diminish the Veteran's credibility such that it reduces the probative value of his assertions.

In addition, after weighing the evidence, the Board finds that the contemporaneous medical evidence is more probative as to whether the Veteran's current skin disorder of the hands is related to his period of active duty in Iraq than his lay statements.  Because the service treatment records and the VA treatment records were generated with a view towards ascertaining the Veteran's then-contemporaneous state of physical and mental readiness, they are similar to both statements of medical diagnosis and treatment and official records.  Both types of evidence in this matter, and in general in the law, are accorded a high degree of probative value, especially opposed to those generated during the course of the Veteran's current attempt to secure service-connected compensation.  See, e.g., Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also Flynn v. Brown, 6 Vet. App. 500, 503 (1994).  As discussed above, the Board finds that contemporaneous medical evidence (service treatment records and VA treatment records) do not support a finding that the Veteran's skin disorder of the hands had its onset during the Veteran's period of active duty in Iraq.

Finally, the Board has considered whether the Veteran's skin disorder of the hands was aggravated during his period of active duty from May 2009 to June 2010 as it clearly pre-existed his entry into this period of active duty.  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during service.  Where the evidence shows that there was an increase in disability during service, there is a presumption that the disability was aggravated by service.  In order to rebut the presumption of aggravation, there must be clear and unmistakable evidence (obvious or manifest) that the increase in severity was due to the natural progress of the disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) and (b).  There is no aggravation of a preexisting disease or injury if the condition underwent no increase in severity during service on the basis of all of the evidence of record pertinent to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).  

In the present case, there is no evidence to demonstrate that the Veteran's skin disorder of the hands permanently increased in severity during his period of active duty from May 2009 to June 2010.  In fact, in response to a direct question from his representative as to aggravation during this period of active duty, the Veteran testified that, although he continued to have this condition, he was lucky because he did not go out on the road much and was not around fuel during this deployment because he worked mainly in an office.  He also stated that he had his lotion with him.  The Board interprets these statements to mean that the Veteran did not suffer a permanent increase in severity during this period of active duty.  Furthermore, the VA treatment records after this period of active duty do not demonstrate any specific treatment for complaints relating to the Veteran's skin disorder of the hands that would indicate a worsening of this condition during this period of active duty.  Consequently, the Board finds that the evidence fails to demonstrate that the Veteran's skin disorder of the hands was aggravated during his period of active duty from May 2009 to June 2010.

After considering all the evidence of record, the Board finds that the preponderance of the evidence is against finding that service connection for a skin disorder of the hands, diagnosed as xerosis, is warranted either on a direct basis or on the basis of aggravation.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Service connection is, therefore, denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Entitlement to service connection for a skin disorder of the hands is denied.



REMAND

The Board remands the Veteran's claims for additional development to comply with VA's duty to assist.  Specifically, remand is warranted to obtain VA examinations along with appropriate medical nexus opinions.

Low Back Disorder

On his VA Form 9 and at the January 2016 Board hearing, the Veteran set forth that the onset of his low back pain was when he was serving in Iraq as a result of regular/continuous wearing of body armor (flak jacket), which weighed about 45 pounds, while driving transport trucks and on missions.  He testified at the hearing that he tried to tell the military when he came back but was told VA would take care of it.  He related that he went to see his doctor at VA within the year regarding his low back pain.  Furthermore, at the hearing, the Veteran's representative pointed out that there are post-deployment records in the service treatment records showing the Veteran reported having back pain.  

Service treatment records show that, on a January 2004 Post-Deployment Health Assessment, the Veteran reported having concerns about low back pain.  In addition, on a March 2004 Post-Deployment Health Assessment, he responded "Yes Now" to the question of symptoms of back pain he either had now or developed during this deployment.  The Board notes this was two days after he returned from serving in Southwest Asia.  However, on a March 2004 Report of Medical Assessment, he made no mention of having low back pain.  In addition, the Veteran did not report having low back pain on a July 2005 Initial Medical Review - Annual Medical Certificate, a July 2005 Pre-Deployment Health Assessment, and on a May 2009 Pre-Deployment Health Assessment.  The service treatment records available do not contain a Post-Deployment Health Assessment or any other records from when the Veteran returned from deployment in May 2010.  In addition, the service treatment records show treatment in October 1983, during the Veteran's initial period of active duty for training, for a mild muscle strain in his back.

The available VA treatment records show the Veteran's first complaints of low back pain to his primary care physician was in August 2006.  However, no diagnosis was rendered at that time.  These records show the Veteran continued to complain of low back pain off and on and was prescribed Ibuprofen and Vicodin.  In January 2011, the Veteran complained of worsening low back pain and he was noted to have an antalgic gait.  X-rays of the lumbar spine were obtained that showed a small superior endplate osteophyte at the L4 level.  

The Veteran testified at the Board hearing that his doctor told him he had a crushed vertebra or disc problem; however, the VA treatment records do not show any such diagnosis related to the lumbar spine.  The VA records are actually not clear as to a current diagnosis related to the Veteran's low back pain.  In January 2011, a new diagnosis of osteoarthritis/degenerative joint disease was assessed but the specific body part was not identified.  

Consequently, the Board finds that a VA examination and medical nexus opinion is necessary to render a decision on the Veteran's claim given his testimony at the hearing as to the onset of low back pain during active duty and the service treatment records showing his complaints of low back pain upon his return from Iraq.  

Finally, given the Veteran's testimony that he sought treatment for his low back pain within one year of his return from Iraq and the absence of VA treatment records from September 2004 to August 2006 in the claims file, the Board finds that further efforts should be made to ensure that all VA treatment records related to the Veteran's claim are associated with the claims file on remand.

Acid Reflux

On his VA Form 9, the Veteran stated that he believes this condition is caused by the stress of his PTSD as he did not have PTSD or acid reflux prior to his deployment in Iraq.  At the January 2016 Board hearing, the Veteran testified he first began having problems with his stomach in 2004 when he returned from Iraq and started eating American food again.  In addition, his representative elicited testimony as to the Veteran's meals while serving in Iraq and that the food included fried foods, such as chicken, at least several times a week.  His representative contended that the Veteran's eating fried foods several times a week while in Iraq could have caused the onset of his acid reflux.  In addition, testimony was elicited that the Veteran takes Ibuprofen for his low back disorder, which could also be aggravating his acid reflux.  

Despite the Veteran's report that his stomach problems did not begin until he returned from Iraq, his service treatment records actually demonstrate that he reported problems with heartburn prior to his deployment.  On examination in July 2002, the Veteran reported having a one-year history of heartburn after dinner relieved by Mylanta.  He had not seen a physician for this, and it was recommended that he do so.  An August 2002 DA 2808 shows a diagnosis of probable hiatal hernia, rule out other diagnoses of the gastrointestinal tract.  In July 2005, he reported having "ulcers/stomach" condition on a Health Question for Dental Treatment and taking Omeprazole for stomach pains with a history of GERD (gastroesophageal reflux disease) on an Initial Medical Review - Annual Medical Certificate.

VA treatment records show a diagnosis of GERD in September 2004 and continued treatment for this condition thereafter with medication.

Consequently, the Board finds that a VA examination and medical nexus opinion is necessary to render a decision on the Veteran's claim given his testimony and arguments as to the cause of his acid reflux, as well as the evidence in the service treatment records of its onset.  Furthermore, given the Veteran's arguments, medical opinions must be obtained as to whether the Veteran's acid reflux was either aggravated during a period of active duty or aggravated by his service-connected PTSD or his use of nonsteroidal anti-inflammatory medication such as Ibuprofen.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file the Veteran's medical records from the VA Medical Center in Fresno, California (Central California Healthcare System) for treatment related to his low back from September 2004 to July 2006.  All efforts to obtain VA records should be fully documented, and a notation placed in the claims file if records are not available.

2.  Thereafter, schedule the Veteran for the following VA examinations.  The claims file must be provided to each examiner for review in conjunction with the examination, and such review should be noted in the examination report.

Spine examination for complaints of low back pain  -  After reviewing the file and conducting any necessary testing, the examiner should render a diagnosis as to whether the Veteran has a current low back disorder.  If any disorder is found, the examiner should then render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that each current disorder found on examination is related to any disease or injury incurred during any period of active duty or active duty for training.  In rendering an opinion, the examiner should specifically address the Veteran's contentions that the onset of his low back pain was during his period of deployment to Iraq from April 2003 to March 2004 related to his wearing body armor (flak jacket) while driving in trucks and on missions and that he has had low back pain since that time.  

Stomach examination - After reviewing the claims file and examining the Veteran (including performing any diagnostic tests and/or studies), the examiner should render an opinion as to whether it is it at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's acid reflux is related to any disease or injury incurred during his period of active duty in Iraq from April 2003 to March 2004, to include his intake of fried foods a few time a week? 

If it pre-existed his entry into active duty in March 2003, then offer an opinion as to whether the Veteran's acid reflux was aggravated during his period of active duty in Iraq from April 2003 to March 2004, to include his intake of fried foods a few time a week?  [The examiner is informed that "aggravation" refers to an identifiable, incremental, permanent worsening of the underlying condition, as contrasted with temporary or intermittent flare-ups of symptoms.]

If the responses to the above questions are in the negative, then the examiner should provide the additional following opinions:

a) Is it at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's acid reflux was caused by (proximately due to or the result of), or has been aggravated by, his service-connected PTSD?

b) Is it at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's acid reflux was caused by (proximately due to or the result of), or has been aggravated by, his use of nonsteroidal anti-inflammatory medications for pain?

Each examiner should provide a complete rationale for all opinions provided.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Thereafter, the Veteran's claims should be readjudicated.  If such action does not resolve the claims, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, these claims should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


